Citation Nr: 1625484	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include obsessive compulsive disorder, anxiety, depression, and memory problems.


REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2016, the Veteran testified at a videoconference hearing held at the Nashville RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In September 2012, the Veteran submitted a VA Form 21-22, appointing private attorney Barry P. Allen as his representative in this case.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated September 19, 2012.  In January 2015, after certification of the appeal to the Board, Mr. Allen submitted a written statement to the RO revoking his representation of the Veteran; however, a motion showing good cause for withdrawal was not submitted to the Board.  38 C.F.R. § 20.608(b)(2) (2015).  On May 10, 2016, a letter was sent to the Mr. Allen informing him that if he did not file a motion within 30 days of receipt of that letter, he would remain the Veteran's representative.  No such motion has been received.  Furthermore, the Veteran has not submitted a new power of attorney in favor of another representative.  Under these circumstances, the Board continues to recognize Barry P. Allen as the Veteran's accredited representative in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their origins during military service.  He appears to argue that while he was not diagnosed as suffering from an actual psychiatric disorder during service, the manifestations he experienced at that time were the precursor of a psychiatric disorder that later fully developed.  As such, he believes that service connection should be granted.

Service treatment records show that almost a year into service, the Veteran received several disciplinary actions, including non-judicial punishment administered under the Uniform Code of Military Justice (UCMJ) for persistent misconduct, including failure to obey an order and periods of unauthorized absence.  These records also show the Veteran underwent psychiatric evaluation in January 1976, which showed no evidence of organicity or psychosis.  He was not anxious or depressed and answered questions relevantly and coherently.  The clinical assessment was schizoid personality.  It was recommended that if the Veteran was not discharged by reason of pending disciplinary actions, then he should be discharged to due to unsuitability.  

Since service discharge, the Veteran has been diagnosed with various psychiatric disorders including generalized anxiety disorder, obsessive compulsive disorder, bipolar disorder, and unspecified anxiety disorder.  See letter from S. Brown LCSW, dated January 21, 2016; VA Discharge Summary, dated November 24, 2014.  An October 1985 letter from a private medical practitioner noted that the Veteran required intensive psychotherapeutic intervention.  Other private medical records from the 1980s and 1990s noted loss of memory, symptoms of depression, personality disorder, nerves, and thought dysfunction.  A 1992 psychiatric evaluation diagnosed generalized anxiety disorder, dysthymic disorder, and mixed personality disorder. 

In this case, there are current diagnoses of psychiatric disorders, in-service history of psychiatric symptoms, and the Veteran and the medical evidence suggest some continuity of symptoms.  Because the evidence of record does not provide a clear picture of any relationship between the Veteran's current psychiatric problems and his military service, a medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The remand will also allow for original consideration of the additional evidence added to the file since the statement of the case in September 2012.  38 C.F.R. §§ 19.37, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed psychiatric disorders.  If any previously diagnosed disorder is not diagnosed, the examiner must provide a supporting explanation.

Second, the examiner must provide an opinion addressing whether it is at least as likely as not, i.e., a degree of probability of 50 percent or greater, that each currently diagnosed psychiatric disorder had its onset during or is otherwise related to the Veteran's military service. 

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically address whether the Veteran's in-service diagnosis of schizoid personality in 1976 (a) represents the earliest manifestation of a later manifested or diagnosed psychiatric disorder, or (b) was actually a misdiagnosis of a later manifested or diagnosed psychiatric disorder, or (c) maturated into an psychiatric disorder.  The examiner must address the relevant VA, private, and Social Security Administration medical records.

The examiner is advised that the Veteran is competent to report his symptoms, and that his assertions (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


